DAUKSCH, Judge.
This matter is before the court on appeal from a summary judgment in a contract action. Appellants have alleged, and there is some evidence to prove, that they, as real estate brokers, were at least the procuring cause of a real property contract and sale. The trial judge ruled there was no legally enforceable employment contract or listing agreement between the parties and we affirm that ruling as it concerns any written agreement. We also affirm the denial of the attorneys fees award. However, this matter still must be litigated to determine whether appellants are entitled to a commission on account of their having been the procuring cause of the sale. Additionally, there is some question it seems as to whether there was an implied, as opposed to express, contract between the parties. Therefore, we affirm the. summary judgment as worded and remand this matter for further proceedings.
So ordered.
ORFINGER and COBB, JJ., concur.